DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Invention Allowable, Rejoinder of Previously Withdrawn Claims
Claims 1 and 9 are allowable. Claims 5 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement  between species as set forth in the Office action mailed on  02/25/2022, is hereby withdrawn and claims 5 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Claim 1 recites “a diffusion barrier structure disposed along sidewalls of the plurality of regions of the second conductivity type, the diffusion barrier structure comprising alternating layers of Si and oxygen-doped Si and a Si capping layer adjacent the alternating layers of Si and oxygen-doped Si”, this feature is not taught by prior art of record, either singly or in combination.
Claim 10 recites “a diffusion barrier structure disposed along sidewalls of the plurality of regions of the second conductivity type, the diffusion barrier structure comprising alternating layers of Si and oxygen-doped Si and a Si capping layer adjacent the alternating layers of Si and oxygen-doped Si”, this feature is not taught by prior art of record, either singly or in combination.
Claim 19 recites “a diffusion barrier structure disposed at least partly along the regions of the second conductivity type of the superjunction structure, the diffusion barrier structure comprising alternating layers of Si and oxygen-doped Si and a Si capping layer adjacent the alternating layers of Si and oxygen- doped Si”, this feature is not taught by prior art of record, either singly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829